Citation Nr: 0203784	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  01-03 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  

[The issue of service connection for posttraumatic stress 
disorder (PTSD) will be addressed in a separate decision.]


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to May 1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The veteran has moved, and his claims file is now 
in the jurisdiction of the Chicago, Illinois RO.  In 
correspondence dated December 7, 2001, the veteran revoked 
his appointment of his then representative, the Colorado 
Department of Human Services, Division of Veterans Affairs.  
In December 2001, he appeared at a Travel Board hearing 
before the undersigned.  At that hearing he was assisted by 
an employee of VA.  

A statement of the case (SOC) in March 2001 advised the 
veteran that he had not timely filed a substantive appeal 
following issuance of a SOC in response to his notice of 
disagreement (NOD) with the November 1999 rating decision; 
that the November 1999 rating decision had become final; and 
that he was considered to have filed a NOD with a January 
2000 rating decision which affirmed prior denials of the 
benefits sought.  In that regard, it is noteworthy that in 
his NOD with the November 1999 rating decision, the veteran 
requested a hearing.  Such hearing was held, the veteran 
presenting arguments on the issues on appeal.  Those 
arguments have been reduced to writing in a transcript of the 
hearing (which has been associated with the claims file) and 
may reasonably be construed as a timely substantive appeal.  
Accordingly, the Board finds that the veteran has an ongoing 
appeal of the November 1999 rating decision.  

At the December 2001 Travel Board hearing, the veteran raised 
the issue of entitlement to benefits under 38 U.S.C.A. § 1151 
for right leg disability based on VA surgery.  This issue has 
not yet been adjudicated by the RO, and is referred to the RO 
for initial consideration. 

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat.  

2.  It is not shown that the veteran sustained shrapnel or 
gunshot wounds to the knees in service.  

3.  A knee disorder was not manifested in service; arthritis 
of either knee was not manifested in the initial year 
following the veteran's discharge from service; and there is 
no competent evidence of a nexus between any current 
disability of either knee and a disease or injury in service. 


CONCLUSION OF LAW

Service connection for right or left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)).  VA has 
now published final regulations implementing the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, it applies in this 
case.  However, the Board finds that the mandates of the VCAA 
are met.

Although the RO initially applied a well-grounded analysis, 
the claim has now been adjudicated on the merits.  VA has a 
duty to notify a claimant and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  Here, the discussions in the rating decision, the 
Statement of the Case, and correspondence from the RO 
informed the veteran what was needed to substantiate the 
claim and what evidence was of record, and complied with VA's 
notification requirements.  Although the veteran was advised 
by a statement of the case that the November 1999 rating 
decision was final, and that his appeal was considered to be 
from a subsequent, January 2000, decision, he is not 
prejudiced by the Board's more liberal interpretation of the 
procedural sequence in this appeal.   

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, the 
record includes very extensive treatment reports, and the 
veteran has not mentioned any evidence outstanding that might 
aid his claim.  The medical evidence of record is sufficient 
to decide the claim.  There is no indication that the 
evidentiary record is incomplete.

The Board concludes that the RO has complied with, or 
exceeded, the mandates of the VCAA and its implementing 
regulations, and finds that it is not prejudicial to the 
veteran to adjudicate the claim based on the current record.  
See Bernard v. Brown, 4 Vet. App. 384 (1994).


Factual Background

The veteran served in Korea during peacetime.  There is 
nothing in his service personnel records that reflects or 
connotes combat.  His primary duty in Korea was clerk/typist.  

Service medical records reveal that in June 1959 the veteran 
sought treatment for a small cut on his left leg.  Ten days 
later it was noted that the leg was swollen around the cut.  
A subsequent clinical record, also dated in June 1959, 
reports a diagnosis of cellulitis with lymphangitis of the 
left leg due to an undetermined organism.  There were no 
further reports of left leg symptoms in the service medical 
records.  There is no indication of a right leg or knee 
injury or of treatment for right leg complaints during 
service.  Service medical records contain no mention of any 
gunshot or shrapnel wounds.  

No pertinent abnormalities when the veteran was examined for 
separation from service, in March 1960.  No knee scars were 
reported.  In a Report of Medical History at the time, he 
denied having or ever having had a trick or locked knee, 
arthritis or rheumatism, or bone, joint or other abnormality.  

Private treatment records dated in 1978 reveal complaints of 
ankle problems but no complaints regarding the knees.  The 
assessment was probable gout.  

Private treatment records dated in 1979 reveal complaints of 
ankle problems but are silent as to any knee disorders.  One 
record notes a complaint of painful knee under the heading 
chief complaint.  The rest of the record deals with ankle 
problems.  It was noted that the veteran had a history of 
inflammatory arthritis in the ankles going back five years.  

A private clinical record dated in February 1992 includes a 
notation that the veteran had severe pain in his knees, 
wrists, elbows, and shoulders.  The assessment was 
osteoarthritis.  An April 1992 record includes an assessment 
of right knee osteoarthritis.  
On examination for purposes of a Social Security 
determination in April 1993, the veteran reported multiple 
joint complaints.  He indicated he had had pain in both knees 
for approximately 10 to 15 years, right worse than left.  He 
complained of intermittent swelling of the knees, but no 
giving way or locking.  X-rays of the knees revealed very 
minimal degenerative changes consistent with the veteran's 
age.  An April 1993 Social Security disability determination 
listed diagnoses which included gout in the knees.  

A letter from a private physician dated in August 1995 states 
the veteran reported that 30 years earlier he sustained a 
gunshot wound just below the right knee

May 1998 knee X-rays were interpreted as revealing mild 
symmetrical bilateral degenerative disease with 
chondrocalcinosis, medial joint compartment narrowing, and 
small osteophytes projecting around the joint margins and 
tibial spines.  

An August 1998 VA clinical record reveals that the veteran 
complained of bilateral knee pain, right worse than left.  He 
reported the symptoms had been present for 15 years.  He 
alleged he sustained a gunshot wound 30 years earlier; there 
had been no fracture.  The assessment was that the veteran's 
symptoms were probably secondary to degenerative arthritis, 
more in the patellofemoral area than in the medial and 
lateral compartments.  There was also an outside possibility 
of a symptomatic meniscus lesion, but the examiner did not 
think this was the case.  

June 1999 X-rays of the knees were interpreted as revealing 
mild chondrocalcinosis and degenerative changes, with no 
significant change from X-rays in May 1998.  

In his claim for benefits filed in July 1999, the veteran 
alleged that he had a left knee bullet or shrapnel wound and 
a hole in his right leg from a bullet wound, both sustained 
in 1959.  

In July 1999, the veteran sought VA treatment for knee pain 
which had been worsening for three days.  The impression was 
degenerative joint disease of the knees.  
A VA clinical record dated in September 1999 indicates that 
the veteran was seeking treatment, in part, for right knee 
pain.  He reported that he sustained right knee wounds in the 
early 1960's, and had had right knee pain for 15 or 20 years.  
The assessment was mild degenerative changes in the knees 
with evidence of chondrocalcinosis.  

Arthroscopy of the right knee was conducted in September 
1999.  The post-operative diagnosis was degenerative joint 
disease and pseudogout in the right knee.  A pathology report 
from that procedure indicates that fluid and tissue from the 
right knee revealed crystalline arthropathy consistent with 
gout.  

In November 1999, the veteran stated that he was wounded in 
both legs while on patrol in Korea.  He reported that he was 
hospitalized for two weeks.  

A December 1999 VA clinical record includes an assessment of 
severe pseudogout in the right knee.  

At a March 2000 RO hearing the veteran testified that he was 
wounded in June 1959 in an ambush while on patrol with 11 
other soldiers.  He did not know if the left leg wound was 
from a hand grenade or a mortar shell.  He alleged that he 
sustained a penetrating wound from a foreign object.  At the 
hearing the veteran pointed to a four to five inch scar on 
the front of his left leg at the tibia.  He reported that he 
fought his way out of an ambush, and when he got back to 
camp, his boot was filled with blood.  He was treated on the 
spot by a medic.  He testified that he was subsequently shot 
in the right leg, describing a clean wound which "went on 
through."  He indicated that on that occasion he was also on 
patrol, in 1959, when he was shot.  He alleged that he was 
treated for this wound in a small dispensary where "they cut 
a little bit on each side" of the wound.  He reiterated that 
the wound was a through and through wound.  He alleged that 
he was a forward air controller while stationed in Korea.  He 
indicated that where he was stationed it was very common to 
be involved in ambushes.  

A November 2000 VA clinical record indicates that the veteran 
complained of arthritis which had been present for 28 years.  
He reported that his greatest discomfort was in his hand, 
knees, ankles, and shoulders.  He had a past history of 
multiple diagnoses, from gout to rheumatoid arthritis.  The 
impression was rheumatoid arthritis.  

Private clinical records dated in December 2000 indicate that 
the veteran reported he had leg, knee and shoulder injuries 
sustained to combat.  

At a Travel Board hearing before the undersigned in December 
2001, the veteran testified that he was wounded while on 
patrol in 1959.  He indicated that he was hospitalized for 
ten or twelve days.  He denied that he was a clerk/typist 
during active duty and that he could type.  He reported that 
he served as a forward air controller.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, service connection may be presumed where 
certain chronic disabilities, including arthritis, are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disability on 
the merits, there must be: (1) a medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Where a veteran seeking service connection served in combat, 
38 U.S.C.A. § 1154(b) must be considered.  § 1154 provides 
for relaxed evidentiary requirements for disabilities arising 
from combat.  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

The veteran alleges that he has disabilities of both knees as 
a result of wounds sustained in combat.  His theory of a 
combat etiology for his current knee disability is not 
supported by, and is inconsistent with, the record.  There is 
nothing in his service personnel or service medical records 
reflecting combat or combat injuries.  He served in Korea 
during peacetime, not during the Korean Conflict (which 
extended from June 27, 1950, through January 31, 1955 See 
38 C.F.R. § 3.2(e)).  While it may not be beyond the realm of 
possibility that during the veteran's service in Korea he 
would have been involved in an incident where he was exposed 
to gunshots or shrapnel, considering that his primary duty in 
Korea was clerk/typist, and that service medical records are 
completely silent for shell fragment or gunshot wound 
injuries, a scenario of two separate gunshot wound injuries, 
one to each knee, undocumented and uncorroborated is highly 
implausible.  There is no basis for affording him the benefit 
of the relaxed evidentiary standards under 38 U.S.C.A. 
§ 1154. 

As was noted above, to establish entitlement to service 
connection for a claimed disability on the merits three 
evidentiary requirements must be met: Competent evidence of 
current disability, evidence of occurrence or aggravation of 
disease or injury in service, and competent evidence of a 
nexus between current disability and the disease or injury in 
service.  

Here, there the matter of the first of these three 
requirements is not in dispute.  The veteran clearly has 
disability of both knees which has been diagnosed as 
degenerative disease or osteoarthritis and gout.  Regarding 
disease or injury in service, there is a report of a small 
left leg cut, with associated cellulitis, in 1959.  This 
resolved with treatment.  There is no evidence of other left 
leg injury or of a right leg injury.  There is no competent 
evidence of record linking any current disability of either 
knee to disease or injury in service.  History of gunshot or 
shrapnel injury in service provided by the veteran has been 
noted in some more recent private and VA clinical records.  
As was noted above such history is inconsistent with 
contemporaneous records, and a medical nexus opinion based on 
such history would be suspect.  But that is not a concern in 
the instant case, as no physician has opined that the 
veteran's current pathology of either knee is the residual of 
gunshot or shell fragment trauma.

The veteran's knee arthritis is a chronic disability for 
which service connection may be granted on a presumptive 
basis.  However, there is absolutely no evidence that 
arthritis of either knee was manifested in the first 
postservice year.  Hence, presumptive service connection for 
such disability is not warranted.  

As a layperson, the veteran is not competent to relate 
current disability to service by his own statements. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of evidence of inservice disease or injury resulting 
in chronic disability or of any competent evidence relating 
current knee disability to service, the preponderance of the 
evidence is against the veteran's claim, and it must be 
denied. 


ORDER

Service connection for a bilateral knee disorder is denied.  



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

